AQUILA INVESTMENT MANAGEMENT LLC. May 16, 2016 Board of Trustees AquilaMunicipal Trust· 120 West 45th Street Suite 3600 NewYork, NY 10036 Re: Aquila Narragansett Tax-Free Income Fund Dear Trustees: As you are aware, since the inception of Aquila NarragansettTax-Free Income Fund (formerly known as Narragansett Insured Tax-Free Income Fund) (the "Fund"), Aquila Management Corporation and now Aquila Investment Management LLC, has sought to continuallyprovide the Fund's shareholders with a competitive return.To accomplish this, we have voluntarily waived our fees and, in the past, reimbursed the majority of the Fund's expenses. This Letter serves to notify you that Aquila InvestmentManagement LLC contractually agrees to waive fees and/or reimburse expensesto the extent necessary to limit the Fund's total operating expenses for the Class A Shares to 0.84 of 1% (with similar caps for the other share classes) for the period ending on September 30, 2017. This cap is below the Product Category for Expenses average expense ratio of 0.859 of 1% usedJDL Consultants, LLC in connection with their 2015 15(c) consultative services. Sincerely, /s/Diana P. Herrmann Diana P. Herrmann President and Chief Executive Officer 120 West 45th Street, Suite3600 I New York. NY 10036 IT:212-697-6666 IF:212-687-5373
